Citation Nr: 1456105	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-03 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for low back strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a May 2011 rating decision, the RO granted an increased disability rating of 40 percent.  As this rating is not the maximum rating available for this disability, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's low back strain was manifested by chronic pain and forward flexion limited to 30 degrees.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A November 2010 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record contains the Veteran's VA treatment records and examination reports and lay evidence.  Additionally, the Veteran underwent VA examination in January 2011 and May 2012.  Upon review, the Board finds the VA examinations sufficient and adequate for rating the disability on appeal.  The VA examiners reviewed the medical evidence and the Veteran's lay statements and performed physical examinations.  Additionally, the January 2011 VA examination provided sufficient information to rate the service-connected disability on appeal.  38 C.F.R. 
§ 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  In this respect, the Board notes the May 2012 VA examination report does not reflect range of motion measurements; however, as the record indicates the Veteran elected not to perform the necessary tests to evaluate the range of motion of his spine, the Board finds VA's duty to assist in providing an examination have been met.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a "one-way street", and that if the Veteran desires help with his claim he must cooperate with VA's efforts to assist him).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  Id.; 38 C.F.R. § 4.45.

The general rating formula for diseases and injuries of the spine (General Rating Formula) provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability is rated under 5243 and considered under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  Under the General Rating Formula, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this Note are the maximum that can be used for calculation of the combined range of motion.  Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

As noted above, intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, and a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a  physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2014).

The Veteran's service-connected low back strain is rated as 40 percent disabling on and after October 29, 2010.  Upon review, the Board finds the criteria for a disability rating in excess of 40 percent have not been met at any time during the pendency of the appeal.  First, the objective medical evidence does not demonstrate unfavorable ankylosis of the entire thoracolumbar spine or functional impairment comparable thereto.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Although a February 2010 VA treatment record indicates the Veteran had very limited flexion to the back, extension was okay and there was no significant pain with rotatory motion, meaning ankylosis of the spine was not demonstrated.  On VA examination in January 2011, there was no evidence of ankylosis of the thoracolumbar spine.  The VA examiner reported that flexion was limited to 30 degrees.  The Veteran reported that during flare-ups, he experienced functional impairment that was described as having a hard time bending.  The May 2012 VA examination report does not reflect range of motion measurements.  As noted above, the VA examiner reported that the Veteran elected not to move the lumbar spine with formal testing.  However, as the Veteran had no difficulty transferring from seated to standing and vice versa, the VA examiner found the Veteran had pain behaviors which invalidated the range of motion evaluation.  According to the VA examiner, pain behavior referred to nonphysiologic findings that were not related to a physical limitation and/or disease and were related to nonphysical factors.  The Veteran did not have localized tenderness or pain to palpation, guarding, or muscle spasms, and muscle strength testing and sensory examination were normal.  Therefore, the Board finds the clinical evidence does not demonstrate unfavorable ankylosis of the entire thoracolumbar spine or functional impairment comparable thereto at any time during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5237; see Hart, 21 Vet. App. 505.

Second, the record does not reflect incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  An April 2010 VA treatment record shows the Veteran had experienced chronic low back pain for years and had learned which movements to avoid to keep from aggravating his back pain.  On VA examination in January 2011, the Veteran reported that his condition had not resulted in any incapacitation in the past 12 months, nor had he been hospitalized or had surgery for his low back strain.  The VA examiner found there were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  On VA examination in May 2012, the Veteran denied any incapacitation episodes.  Additionally, the Board notes that the Veteran also reported flare-ups three to five times per week, which were described as severe and lasted until he rested.  However, the evidence does not demonstrate that these flare-ups resulted in bed rest prescribed by a physician and treatment by a physician.  These flare-ups were precipitated by twisting, jerking, or turning the neck quickly, and during the flare-ups, there was no redness with cervical warmth or additional limitation.  In May 2012, the Veteran reported that he had last been treated by a physician in July 2011, and therefore, the Board finds the record does not reflect continuous treatment by a physician.  Furthermore, in light of the VA examiners' determinations that there were no signs of intervertebral disc syndrome, the Board finds a disability rating in excess of 40 percent is not warranted under Diagnostic Code 5243.

The Board has also considered whether the Veteran's back disability resulted in a level of functional loss greater than that already contemplated by the assigned rating.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  An April 2010 VA treatment record shows that riding in a vehicle for more than 15 to 30 minutes worsened the Veteran's pain.  On VA examination in January 2011, the Veteran reported being unable to walk due to his spine condition.  He also reported symptoms of stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  However, the VA examiner specifically found the joint function of the Veteran's spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The only effect on the Veteran's occupation and daily activities was the avoidance of strenuous activities.  A May 2012 VA treatment record indicates the Veteran had fallen due to intermittent numbness in his right lower leg.  However, the May 2012 VA examiner concluded that the Veteran did not have any signs or symptoms due to radiculopathy.  On VA examination in May 2012, the Veteran reported vague spasms, weakness, morning stiffness for two to three hours, fatigability, a lack of endurance, loss of flexion motion, deformity, intermittent numbness in the entire right lower extremity, and bowel complaints, which were possibly irritable bowel syndrome.  He denied weakness, swelling, heat, redness, instability, giving way, and locking.  According to the Veteran, he walked with a self-prescribed cane all of the time because of his right leg.  However, the Board finds probative the VA examiner's determination that the Veteran did not have any functional loss and/or functional impairment of the back; rather, he emphasized the pain behaviors displayed by the Veteran and reported that the loss of the use of the entire right lower extremity was nonphysiologic.  The examination of both lower extremities was normal in all respects, and the VA examiner noted the Veteran alternated hands with the cane and held the cane at a position that would not assist if needed.  As a result, the VA examiner found the Veteran's use of a cane was a pain behavior.  Although the Veteran reported that he left work as a nurse due to his back pain, the VA examiner found there were no objective findings to correlate with the Veteran's subjective complaints.  As a result, the Board finds the Veteran's back disability did not result in a level of functional loss greater than that already contemplated by the assigned rating.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45

With respect to other neurological symptoms, the clinical evidence does not reflect any findings of neurological symptoms associated with the Veteran's back disability during the pendency of the appeal.  The January 2011 VA examination report shows the Veteran denied any bowel problems, erectile dysfunction, and bladder problems in relation to his spine condition.  Likewise, the May 2012 VA examiner did not find any evidence of any neurological abnormalities or findings related to a thoracolumbar spine condition, to include bowel and bladder problems.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note (1).  

The Board acknowledges the Veteran is competent to describe his symptoms and that both he and his wife are competent to describe their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In his October 2010 claim, the Veteran reported a limited range of motion when bending and lifting.  He stated that he had almost stopped working due to his pain and that riding in a car greatly aggravated the pain.  In a November 2010 written statement, the Veteran reported worsening pain and weakness and that he had started using a cane because he had fallen due to his back pain.  The pain also kept him from helping his wife and spending time with his kids.  If he over-exerted himself by carrying bags over 15 pounds, his pain worsened greatly.  He also felt that his ability to walk was declining and that pain pills were no longer working.  In her own written statement, the Veteran's wife reported that his back pain had worsened over the last 12 years.  Every year he became slower, and it took him longer to get up and move around.  He was not able to walk outside with her, and he was unable to carry anything over 10 to 12 pounds.  Nothing seemed to really help his pain except for rest.  Here, the Board has based the decision on the lay statements as well as the objective medical evidence, as it demonstrates consideration of the Veteran's statements and the information necessary to rate the Veteran's disability under the rating criteria.  

For the reasons stated above, the Board finds the evidence does not support a disability rating in excess of 40 percent for the Veteran's service-connected low back strain at any time during the pendency of the appeal.  The Board has considered the benefit of the doubt, but as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate.  The Veteran's low back strain is evaluated as a musculoskeletal disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243.  Ratings in excess of that assigned are provided for certain manifestations of this disability, but as described above, those symptoms were not present during the appeal period.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's back disability during the appeal period.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Total disability rating based on individual unemployability (TDIU)

The United States Court of Appeals for Veterans Claims has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the issue of entitlement to a TDIU was adjudicated in a February 2012 rating decision, and the record does not show that the Veteran disagreed with that determination, nor has the issue been raised by the record since the February 2012 denial.  As a result, the Board finds the issue is not on appeal.


ORDER

Entitlement to a disability rating in excess of 40 percent for low back strain is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


